JUDGMENT
Musgrave, Judge:
Upon finding that the United States Department of Commerce, International Trade Administration’s (“Commerce”) Silicon Metal from Brazil; Amended Final Results of Antidumping Duty Administrative Review, 62 Fed. Reg. 54,094 (October 17, 1997)(“Amended Final Results”) correct all outstanding errors alleged by plaintiffs and upon due consideration of all other papers and proceedings had herein, it is hereby:
Ordered that the Amended Final Results are affirmed in all respects; and it is further
Ordered that all other issues having been decided, this case is dismissed.